—In an action for a divorce and *531ancillary relief, the defendant husband appeals from an order of the Supreme Court, Westchester County (Scancarelli, J.), dated September 26, 2000, which, on consent, appointed a neutral expert to value the defendant’s MBA degree and professional licenses.
Ordered that the appeal is dismissed, with costs.
The appeal must be dismissed, as no appeal lies from an order entered on the consent of the appealing party (see, Matter of Starz v Tissiera, 206 AD2d 432). In addition, an order which does not decide a motion made on notice is not appealable as of right (see, CPLR 5701 [a] [2]). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.